DETAILED ACTION

Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 15 and 20, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including at least an illumination device comprising: a first light guide comprising a first main surface, a second main surface located on an opposite side to the first main surface, a first side surface, and a second side surface located on an opposite side to the first side surface; a plurality of first laser light sources opposing the second side surface; a second light guide comprising a third main surface opposing the second main surface, a fourth main surface located on an opposite side to the third main surface, a third side surface, and a fourth side surface located on an opposite side to the third side surface; a plurality of second laser light sources opposing the third side surface; a first layer including a plurality of first prisms formed on the second main surface; and a second layer including a plurality of second prisms formed on the fourth main surface, wherein the first layer includes a first end portion located close to the first side surface, and a second end portion located closer to the second side surface than the first end portion, the second layer includes a third end portion located close to the third side surface, and a fourth end portion located closer to the fourth side surface than the third end portion, in a plan view, the plurality of second laser light sources, the first end portion, the fourth end portion, the second end portion, the third end portion, and the plurality of first laser light sources are arranged in this and a second length of the second layer between the fourth end portion and the middle point is greater than a first length of the first layer between the second end portion and the middle point.  
The best prior art of record, Takada (US 2008/0204631; cited on Applicant’s IDS), discloses or renders obvious the collective limitations of the claim, but fails to teach or suggest a second length of the second prism layer (21,22) between the fourth end portion and the middle point is greater than a first length of the first prism layer (21,22) between the second end portion and the middle point, nor does Examiner find sufficient reason or motivation to modify the prism layers in Takada to achieve the claimed structural differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-19 and 21-24 are allowable in that they are dependent on, and further limit claims 15 and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875